
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 302
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Klein of Florida
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Recognizing the 75th anniversary of the
		  signing of the Social Security Act into public law.
	
	
		Whereas, on August 14, 1935, President Franklin Delano
			 Roosevelt signed the Social Security Act into law, promising economic security
			 for the elderly, the poor, and the sick;
		Whereas, upon signing the Social Security Act into law,
			 President Roosevelt declared: “It is, in short, a law that will take care of
			 human needs and at the same time provide the United States an economic
			 structure of vastly greater soundness.”;
		Whereas Social Security today is widely regarded as the
			 most successful social program ever enacted in the United States, providing
			 working Americans with a basic level of retirement security for 75
			 years;
		Whereas Social Security also offers financial stability to
			 millions of disabled Americans, their dependents, and the dependents of
			 deceased workers;
		Whereas Social Security is an earned benefit that American
			 workers pay into throughout the lifetime of their careers;
		Whereas Social Security provides a guaranteed level of
			 financial protection for Americans in retirement that cannot be assured with
			 private pensions and personal assets alone;
		Whereas the privatization of the Social Security system
			 would potentially weaken this basic floor of protection by exposing seniors to
			 added financial risks in their retirement years;
		Whereas Social Security benefits have remained a stable,
			 reliable source of income during the recent economic recession;
		Whereas studies indicate that, without Social Security
			 benefits, the poverty rate for older Americans would jump from 10 to 48
			 percent;
		Whereas Social Security benefits represent about 40
			 percent of the income of the elderly;
		Whereas 52 percent of the American workforce has no
			 private pension coverage and 31 percent of the workforce has no savings set
			 aside specifically for retirement; and
		Whereas significant cuts to the Social Security program
			 would jeopardize the retirement security of American seniors and the financial
			 stability of disabled Americans, their dependents, and the dependents of
			 deceased workers: Now, therefore, be it
		
	
		That the Congress, in recognition of the
			 long history of the Social Security Act in providing Americans with a valuable
			 source of security—
			(1)honors the
			 American leaders who worked in a bipartisan fashion to author and pass this
			 critical social insurance program into law;
			(2)acknowledges the
			 importance of Social Security to our society as a reliable, stable source of
			 income for retired seniors, disabled workers, and the dependents of deceased
			 workers; and
			(3)commits itself to
			 preserving the fundamental right to Social Security benefits in retirement for
			 future generations of Americans.
			
